- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2011 (Commission File No. 001-34429), PAMPA ENERGIA S.A. (PAMPA ENERGY INC.) Argentina (Jurisdiction of incorporation or organization) Ortiz de Ocampo 3302 Building #4 C1425DSR Buenos Aires Argentina (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- .) Buenos Aires, March 11 th , 2011 Results for the fiscal year ended on December 31 st , 2010 Pampa Energía S.A. ( Pampa or the Company ), announces the results for the fiscal year ended on December 31 st , 2010. Stock Information Pampa Energía S.A., the largest integrated electricity company in Argentina that through its subsidiaries participates in the generation, transmission and distribution of electricity, announces the results for the fiscal year ended on December 31 st , 2010: Consolidated net sales of AR$4,866.9 million, in the fiscal year ended on December 31 st , 2010, 18.9% greater than the AR$4,093.4 million for the same period of 2009, mainly due to 39.9% (AR$686.7 million), 0.2% (AR$0.6 million) and 4.6% (AR$95.8 million) increases in net sales from our generation, transmission, and distribution segments, respectively, partially offset by a reduction in net sales of 94.3% (AR$14.2 million) from our holding and others segment. Consolidated EBITDA 1 of AR$641.6 million, 17.1% lower than the AR$773.5 million for the same period of 2009, mainly due to decreases of 0.5% (AR$1.3 million) and 35.7% (AR$149.6 million) in the generation and distribution segments, respectively, partially offset by an increase of 15.3% (AR$14.5 million) in the transmission segment and a decrease of 11.9% in the loss of the holding and others segment (AR$3.6 million). Consolidated net loss of AR$46.6 million, compared to a consolidated net gain of AR$214.7 million for the same period of 2009, mainly due to a reduction in operating income, lower gains from the repurchases of our own subsidiaries debt, and the loss from the write off of the investment in San Antonio Global that was recorded in our holding and others segment during the second quarter of 2010. Buenos Aires Stock Exchange Ticker: PAMP NYSE Ticker: PAM 1 ADS 25 ordinary shares For further information, contact: Ricardo Torres. CEO Mariano Batistella. Responsible for Strategic Planning and Investor Relations Tel +54-11-4809-9500 investor@pampaenergia.com www.pampaenergia.com / ir 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 1 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Main Results of the 4 th Quarter of 2010 1 : Consolidated net sales of AR$1,228.6 million in the fourth quarter of 2010, 49.5% greater than the AR$821.7 million for the same period of 2009, mainly due to increases in net sales of 143.8% (AR$367.5 million), 25.3% (AR$17.7 million), and 4.4% (AR$22.1 million) from our generation, transmission, and distribution segments, respectively, that were partially offset by decreases in net sales of 30.3% (AR$0.2 million) from our holding and others segment. Consolidated EBITDA 2 of AR$130.9 million, 10.6% greater than the AR$118.4 million for the same period of 2009, mainly due to increases of 171.4% (AR$50.6 million) and 139.1% (AR$29.2 million) in our generation and transmission segments, respectively, that were partially offset by a reduction of 86.2% (AR$65.8 million) in our distribution segment and greater losses of AR$2.3 million from our holding and others segment. Consolidated net gain of AR$35.3 million in the fourth quarter of 2010, AR$75.3 million greater than the net consolidated loss of AR$40.0 million for the same period of 2009, explained by gains in our generation (AR$17.2 million), transmission (AR$18.8 million), and holding and others segments (AR$53.4 million) that more than offset losses in our distribution segment (AR$54.1 million). 1. Subsidiaries Bonds Repurchases In 2010, we have continued repurchasing bonds issued by Edenor, EASA, Transener, Central Térmica Güemes and Central Térmica Loma de la Lata. During the 2010 fiscal year, Pampa and its subsidiaries have repurchased a total of US$176 million of the principal amount of its subsidiaries bonds, of which US$123.9 million corresponds to the exchange and repurchase offer of Edenor s bonds due in 2017. As a result of these acquisitions, Pampa recorded a consolidated gain of AR$5.5 million. As of December 31st, 2010, and including the repurchases made in 2008, 2009, and 2010, Pampa and its subsidiaries have repurchased a total of US$510 million of principal amount of bonds of its subsidiaries. The following tables summarize our bonds outstanding in pesos and dollars, the repurchases made and the gains generated by repurchases as of December 31st, 2010: 1 The financial information presented in this document for the quarters ended on December 31 st of 2010 and of 2009 are based on the financial statements prepared in accordance with Argentine GAAP corresponding to the fiscal year ended on December 31 st of 2010 and of 2009, and the nine-month periods ended on September 30 th of 2010 and of 2009. 2 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 2 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Bonds in US$ Subsidiary Long-Term Notes Maturity Amount Issued (US$ thousands ) Amount Repurchased 1 (US$ thousands) Amount Outstanding (US$ thousands) Repurchase Results 2 (AR$ thousands) Agreed rate Transener At par fixed rate 8.875% At par class 63 3% to 7% Edenor At par variable rate 0 Libor + 0% to 2% At par fixed rate 0 3% to 10% At par fixed rate 10.5% At par fixed rate 0 9.75% EASA At par fixed rate 3% to 5% At discount fixed rate 0 2,125% to 7% CTG At par fixed rate 2.0% At par fixed rate 0 10.5% Loma de la Lata 4 At discount fixed rate 11.5% Total 1 100%, not adjusted for minority interests. 2 Includes AR$435.8 million accumulated as of December 31 st , 2009. Does not include income tax expense and minority interests. 3 Amount issued refers to the amount outstanding as of December 31 st , 2008. 4 Amount issued includes capitalized interest. Bonds in AR$ Subsidiary Long and Short-Term Notes Maturity Amount Issued (AR$ thousands) Amount Repurchased (AR$ thousands) Amount Outstanding (AR$ thousands) Repurchase Results (AR$ thousands) Agreed rate Edenor At par variable rate 0 0 Badlar Privada + 6,75% CPB Short-term note 0 0 Badlar Privada + 3,00% Short-term note 0 Badlar Privada + 3,00% Total 0 0 1 Debt remaining as of 12/31/2010 It is important to note that the funds for these repurchases were raised through various shareholders capital contributions received through capital increases at Pampa and its subsidiaries. In the case of bonds repurchased by Pampa, funds remaining from the AR$1,300 million capital increase of February 2007 were used. The bonds acquired by Edenor were purchased with the funds remaining from the US$61 million capital increase of April 2007. Meanwhile, the bonds repurchased by Transener were mainly financed by the collection of the amortization of the canon for the fourth line. From January 1, 2011 until the date of this press release, Pampa and its subsidiaries have repurchased a total of US$18 million of principal amount of bonds and have sold bonds of subsidiaries acquired since 2008, for a total amount of US$55 million of principal value. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 3 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 2. Relevant Events 2.1 | Acquisitionof Assets 2.1.1 | Acquisition of Assets of AEI in Argentina On January 19, 2011, Pampa accepted an offer from a group of subsidiaries of AEI (the Sellers ) to acquire whether directly or through its subsidiaries 100% of the equity of AESEBA S.A. ( AESEBA ), a company which owns 90% of the equity and voting rights of Empresa Distribuidora de Energía Norte S.A. ("EDEN"), an electricity distribution company with a concession area in the north and center of Buenos Aires province; and 77.2% of the equity and voting rights of Empresa Distribuidora Eléctrica Regional S.A. ("EMDERSA"). EMDERSA is the controlling company of Empresa Distribuidora San Luis S.A. ( EDESAL ), Empresa Distribuidora de Electricidad de La Rioja S.A. ("EDELAR") and Empresa Distribuidora de Electricidad de Salta S.A. ( EDESA ), among other companies. The agreed price was US$90 million for the equity of EMDERSA and US$50 million for the equity of AESEBA. In virtue of maximizing synergies and optimizing Pampa s financial position, Pampa made a non consideration offer to Edenor pursuant to which said subsidiary would acquire these shareholdings. The offer was accepted by Edenor on March 4, 2011, date in which said operation was also closed. Within said offer, Pampa Energía and Edenor agreed that in the event that within 3 years of the date of the acquisition of the shares of EMDERSA and the shares of AESEBA Edenor would partially or completely sell any of said shares, Pampa Energía will have the right to receive from Edenor a payment equivalent to 50% of the value to be received by Edenor in excess of the price paid to the Sellers for any of those shares. Edenor also agreed to assume the obligation to carry out, according to current legislation, the public tender offer for acquisition of shares of EMDERSA owned by minority shareholders that, due to the change in control of EMDERSA, it is required to do. Also, on January 27, 2011, Pampa closed the acquisition from AEI of 100% of the outstanding bonds issued on April 22, 1997 by Compañía de Inversiones de Energía S. A (CIESA), the controlling company of Transportadora de Gas del Sur (TGS) and other credits against CIESA, together with the rights over certain current lawsuits related to the Bonds, certain CIESAs debt restructuring agreements, and civil responsibility of diverse parties. The Bonds were to be cancelled on April 22, 2002, and have a principal amount of U$$199.6 million plus accrued interest, which together with the other liabilities acquired adds up to around U$$325 million. The acquisition of the CIESA debt and the aforementioned rights was done for an amount of US$136 million, with the intention to re-implement the restructuring agreement signed on September 1, 2005 between CIESA, Petrobras Argentina S.A., Petrobras Hispano Argentina S.A., Enron Pipeline Company Argentina S.A. (EPCA), ABN AMRO Bank N. V. Sucursal Argentina and the financial creditors, under which the latter would obtain 50% of CIESA.s equity, which would control 51% of TGS, or another agreement that may allow Pampa to obtain similar benefits. In this way, CIESA would finally end the default process to which it has been subject for eight years, something that the Company hopes could result in tangible benefits for CIESA, TGS, the shareholders of both companies and the users of the public service provided by TGS under the terms of its license. Lastly, Pampa has obtained an option to acquire the rights over the lawsuit that Ponderosa Assets L. P. and Enron Creditors Recovery Corp have initiated against the Argentine Republic before the International Centre for Settlement of Investment Disputes ( ICSID ) of the World Bank. 2.1.2 | Acquisition of Shares of Enron Pipeline Company Argentina S.A. ( EPCA ) On January 28, 2011, Pampa accepted an offer to acquire all of the shares issued by Enron Pipeline Company Argentina S.A. ( EPCA ), a company which owns 10% of the share capital of Compañía de Inversiones de Energía S.A. ( CIESA ), which in turn owns 55.3% of the share capital of Transportadora de Gas del Sur S.A. ( TGS ). The total agreed price is US$29 million. As of today, the operation s closing is pending. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 4 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 2.2 | Agreements Related to Petrolera Pampa and Central Térmica Loma de la Lata ( CTLLL ) 2.2.1 | Termination of Investment Agreement with YPF On November 26, 2010 in view of the lack of response to our request to extend the period for fulfillment of the stipulated conditions precedent, the Investment Agreement regarding the exploitation block known as Rincón del Mangrullo dated November 19, 2009, has expired. 2.2.2 | Signing of Contract for Purchase of Gas Plus and Partnership with Apache On December 1, 2010, Pampa, through its subsidiaries Petrolera Pampa S.A. and Central Térmica Loma de la Lata S.A. ( CTLLL ), celebrated an investment agreement with Apache Energía Argentina S.R.L. ( Apache ) to jointly engage in the development and exploitation of unconventional gas repositories. The partnership with Apache will allow the production of 700,000 m3 per day of non conventional natural gas from reservoirs with low permeability at the Anticlinal Campamento and Estación Fernández Oro blocks, in the provinces of Neuquén and Río Negro. Pampa would invest approximately US$20 million during the next three years, representing 15% of the necessary investments for the development of said gas production, allowing Pampa to obtain its proportional participation in the production. All of this production will be assigned to the supply of CTLLL. On August 5,and CTLLL signed an agreement with Apache for the purchase of Gas Plus, for a period of three years, of 800,000 m3/day at a price of US$5.00 per MM BTU. The agreements mentioned above guarantee the supply of 1,500,000 m3/day of Gas Plus that will be assigned to the consumption of CTLLL. 2.2.3 | Investment Agreement in the El Mangrullo Exploitation Block and Contract Negotiation for the Purchase of Gas Plus between CTLLL and Petrobras On December 7, 2010, Pampa, through its subsidiaries Petrolera Pampa and CTLLL, has entered into an investment agreement with Petrobras Argentina S.A. ( Petrobras ) for the El Mangrullo field located in the province of Neuquén, under which Pampa will acquire, subject to the fulfillment of certain conditions precedent, 43% of the right to freely dispose at wellhead, commercialize and process the hydrocarbons obtained from wells to be drilled in the field mentioned above. As a consideration for said acquisition, Pampa has committed to invest up to US$16 million on the drilling of those wells. The parties have estimated to obtain a total natural gas production of 400,000 m3/day from the wells under theGas Plus Program, which will be allocated to the supply of CTLLL. Moreover, the parties are negotiating a 400,000 m3/day Gas Plus contract, which is one of the conditions precedent to the investment agreement described above. 2.3 | Technical Problems in the Steam Turbine at Central Térmica Loma de la Lata ( CTLLL ) Due to some technical problems detected in the Steam Turbine unit, which composes part of CTLLL s installed capacity expansion project, the commissioning for the commercialization of the combined cycle has been postponed. The contractor of the project, Isolux Corsan Argentina S.A. and Tecna Estudios y Proyectos de Ingeniería S.A. Unión Transitoria de Empresas ( UTE ), has set forth a timeline over which CTLLL has requested greater accuracy and the best efforts to reduce the time necessary, estimating that the commercial operations date could be delayed until the end of the second quarter of 2011, approximately. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 5 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina As a consequence, CTLLL has begun to take the steps necessary to collect both the contractual compensations stipulated therein, as well as the corresponding compensations from the insurance companies. 2.4 | Agreements Related to the Recognition of Costs 2.4.1 | Agreements Related to Transener and Transba On May 12, 2009, Transener and Transba entered into a financing agreement with CAMMESA, for an amount up to AR$59.7 million and AR$30.7 million, respectively. On January 5, 2010, an extension of said agreement was subscribed for up to AR$107.7 million and AR$42.7 million, for Transener and Transba, respectively. The financing agreement contemplates the possibility of a pre-cancellation, in case that the ENRE orders the retroactive payment owed to Transener and Transba, in concept of variations of costs since 2005 up to date. On December 21, 2010, Transener and Transba entered into Instrumental Agreement with the SE and ENRE, establishing: i. The recognition of Transener and Transba s rights to collect the amounts resulting from cost variations during the period of June 2005 November 2010; ii. The cancellation of the financing received from CAMMESA by virtue of Resolution SE 146/02; iii. A mechanismfor the cancellation of pending balances during 2011; iv. An additional financing amount to be destined to investments in the transmission system for the amount of AR$34.0 million for Transener and AR$18.4 million for Transba; In February 2011, CAMMESA made an estimation of the amounts owed to Transener and Transba due to variations of costs occurred during the period June 2005  November 2010. As of January 17, 2011 (date of calculation), said amounts were AR$265.2 million of capital and AR$148.0 million of interests. The results arising from the recognition of the variations of costs by the SE and the ENRE have been registered in the financial statements of Transener and Transba up to the amounts collected as of December 31, 2010, through the financing of CAMMESA. Consequently, net revenues for AR$61.9 million and interest income for AR$80.7 million have been registered. As of December 31, 2010, Transener initiated conversations with CAMMESA in order to carry out the instrumentation of the Instrumental Agreement, through a new addenda to the financing agreement entered into with this entity on May 12, 2009. By virtue of the Instrumental Agreement and subject to its fulfillment, Transener and Transba abandoned the judicial claims, requesting the recognition of major costs and the need of calling a Public Hearing in order to carry out the full tariff review. 2.4.2 | New Scheme of Cost Recognition and Remunerations for Generators On November 25, 2010, the Secretariat of Energy ( SE ) and representatives of various groups of the electricity generation 1 sector, including Pampa Energía, entered into the Agreement 1 Other than Pampa Energía, the following economic groups were represented: AES Argentina, SADESA, Endesa Costanera, Central Dock Sud, Grupo Albanesi, Petrobras Argentina, Hidroeléctrica Chocón, Centrales de la Costa Atlántica, Hidroeléctrica Futaleufú y Energía del Sur S.A. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 6 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina for the Management and Operations of Projects, Increase of the Availability of Thermal Generation and Adaptation of the Remuneration of Generation 2008-2011 . Said Agreement has the goal to continue with the process of adapting the Wholesale Electricity Market (WEM), to make viable new generation capacity additions to cover increases in demand of energy and power in said market; to determine a mechanism for the cancelation of the Credits for Sales with Due Date To Be Determined (LVFVDs) of the generators corresponding to receivables from the period between January 1, 2008 and December 31, 2011; and finally, to establish the recognition of the remuneration corresponding to the Generators. In order to increase the installed capacity of the WEM, it is anticipated the analysis of generation projects whose execution will be financed with the funds from the Transitory Charge for the Establishment of the Fund Agreement 2008-2011 to be implemented by the SE, and from the repayment of the contributions collected according to point 2 of subsection d) of article 4 of the Definitive Agreement for the Management and Operation of the Projects for the Re-adaptation of the WEM in the framework of Resolution SE 1427/2004. The Generators will be in charge of the construction of these projects based on the availability of said corresponding financing. It should be noted that on January 13, 2011, the SE set forth Resolution N° 3 of 2011, by virtue of which it establishes ad-referendum by the Ministry of Federal Planning, Public Investment and Services, to extend the application of the charge established by Resolution N° 1866 of November 29, 2005 of this SE for a period of 120 months beginning January 1, 2011 and with a value of AR$3.60 per MWh. For the repayment of the LVFVDs ofGenerators corresponding to receivables for the period between January 1, 2008 and December 31, 2011, it was agreed that said credits would be canceled through a Provision Agreement within the framework of Res. SE 220/07 to be entered into by the new generation plants that generators may build according to what was described above. LVFVDs that the Generators include under the Agreement will be converted to United States dollars at the exchange rate of the date of the signing of the Agreement and will have interest added pursuant to art. 3 of the Res. 406/03. The amount resulting from this calculation will bear from the signing of the Agreement an annual interest equivalent to applying a rate of LIBOR 30 days plus 5%. The amounts corresponding to the LVFVDs will be collected in 120 monthly equal and consecutive installments starting from the commercial operation date of the projects that are constructed within the framework of the Agreement through the Provision Agreements. With respect to the remuneration to be recognized to the Generators adhering to the Agreement, the agreement includes an increase in the remuneration of the installed capacity to values that range from AR$30 per MW-hrp to AR$42-hrp according to the corresponding generation technology (Gas Turbine, Steam Turbine, or Combined Cycle), subject to an availability equal or superior to the Target Availability. Therefore, if the Target Availability is met, the remuneration of the installed capacity of Central Térmica Piedra Buena would amount to AR$35 per MW-hrp, that of Central Térmica Güemes would amount to an average of AR$38.5 per MW-hrp, and that of Central Térmica Loma de la Lata would amount to AR$35 per MW-hrp. Additionally, it was agreed to recognize to the Generators an increase in the maximum recognized values of operation and maintenance costs1 in those months in which the plant verifies an average availability superior to the Target Availability. Said values will not be considered in the determination of the variable cost of production for dispatch, nor will they be included in the calculation of the Spot Price. It is worth noting that the increase in the remuneration of capacity as well as the recognition of additional costs for operation and maintenance will be recognized beginning with the signing of the Agreement, dated November 25, 2010. As of December 31, 2010 Pampa Energia and its generation subsidiaries have recognized revenues pursuant to the mentioned agreement that amount to AR$8.8 million. However, on February 3, 2011, through Note N¨¬ 924, the SE instructed CAMMESA to consider in the WEM.s economic transactions the remunerative concepts provided in the Agreement like LVFVDs, until the complementary addenda are executed. 1 In the case of generation with liquid fuels an additional AR$8/MWh will be added, while in the case of generation with natural gas the increase is equal to AR$4/MWh. Before the subscription of the Agreement, the maximum recognized value for generation with liquid fuels was AR$12.96/MWh and for generation with natural gas ranged between AR$7.96/MWh and AR$10.81/MWh based on the corresponding technology and power. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 7 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Finally, as a consequence of the Agreement, the receivables of Hidroeléctrica Los Nihuiles S.A. (HINISA), subsidiary of Pampa Energía S.A., that were part of the amounts paid under the subsection c) of the Resolution 406/203, will begin to be part of the amounts paid related to the subsection e) of the art. 4 of the cited resolution, modifying therefore, the order of priority of payment of such receivable in benefit of HINISA. Beginning with this modification the receivables of HINISA will be paid jointly with the variable production costs. 2.5 | Other Relevant Events 2.5.1 | Financing from CAMMESAto Central Térmica Piedra Buena ( CPB ) On September 28, 2010, the SE instructed CAMMESA, through Note 6157/10, to call Generation Agents of the WEM with steam thermal generation units to propose projects that could result in increasing the generation power availability of their units, such projects to be completed prior to the winter of 2011. As a result, in October 2010 CPB formalized its project proposals to CAMMESA to achieve an increase in its generating capacity availability, being confirmed by CAMMESA on October 28, 2010 and approved by the SE through Note 7375/10 on November 6, 2010, who instructed CAMMESA to grant the financing required under resolution SE 146/02 and the Notes 6157/10 and 7375/10. The project proposals presented by CPB amounts to AR$63.2 million. The funds from the agreement will be used to cover a portion of the projects and/or maintenance that will allow an increase of CPB steam units. availability and will be collected via advance payments and partial advancements based on the progress of the projects. certification and subject to the availability of funds of CAMMESA. As of December 31, 2010, CPB has received from CAMMESA partial advancements for a total of AR$21 million. 2.5.2 | Holding of Edenor Common Shares As of December 31, 2010 Pampa Inversiones maintained 19,449,074 common class B shares of Edenor and 839,272 ADRs (equivalent to 16,785,580 shares) acquired in market transactions, equivalent to 4.04% of the capital of said company. Since January 1, 2011 and until today, Pampa Inversiones has sold 97,906 ADRs (equivalent to 1,958,120 shares) in different market transactions. As a consequence of the transactions mentioned, Pampa Inversiones decreased its ownership to 3.82% in the equity of Edenor. 2.5.3 | Declaration of Advance Dividend In order to preserve its equity value and to ensure equal treatment amongst its shareholders, Pampa decided to implement, once again, a procedure that it believes is useful and efficient and that consist in declaring an early dividend against which it will compensate for the personal asset tax amounts that Pampa has to pay to the Argentine tax authority for the fiscal period of 2010, corresponding to its shareholders. Pampa has declared an early dividend of AR$18,111,204.12, or AR$0.014 per common share. As of the first working day of 2011, registered coupons were issued representing this early dividend, with a payment date of March 28, 2011, date by which the definitive amount of the tax payment will be known. The coupons have a trading restriction until the payment date to preserve the identity of 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 8 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina the shareholders subject to the tax as well as the identity of the shareholders entitled to the dividend. Pampa s shares thus trade ex coupon from the first working day of 2011. On March 28, 2011, Pampa will pay the dividend to the shareholders and will withhold the corresponding amount of personal asset tax from those shareholders who are subject to the tax. Argentine companies and holders of common shares from Switzerland, Chile and Spain are not subject to this tax (ADS holders are taxed in all cases). 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 9 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 3. Financial Highlights 3.1 |Consolidated Balance Sheet (AR$) ASSETS LIABILITIES CURRENT ASSETS CURRENT LIABILITIES Cash and banks 208,715,476 Accounts payable 651,057,807 Short-term Investments 961,538,811 Financial debt 668,299,691 Trade receivables, net 793,417,597 Salaries and social security payable 237,145,443 Other receivables, net 322,266,583 Tax payable 171,295,524 Inventories 29,678,642 Other liabilities 53,404,585 Other assets 128,091,604 Provisions 57,976,586 Total current assets Total current liabilities NON-CURRENT ASSETS NON-CURRENT LIABILITIES Trade receivables 237,091,115 Accounts payable 78,086,367 Long-term Investments 481,680 Financial debt 1,994,572,167 Other receivables, net 246,627,684 Salaries and social security payable 70,661,349 Inventories 638,632 Taxes payable 575,570,054 Fixed assets, net 6,563,165,793 Other payables 985,110,326 Intangible assets, net 268,206,304 Provisions 11,326,505 Other assets 90,286,475 Total non-current liabilities Sub-total non-current assets Total liabilities Goodwill, net 572,704,466 Minority interest Total non-current assets Shareholders equity Total assets Total liabilities, minority interest and shareholders equity 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 10 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 3.2 | Consolidated Income Statements (AR$) Fiscal year ended December 31 of Sales revenue Cost of sales Gross profit - - Selling expenses Administrative expenses Goodwill amortization Operating income - - Financial and holding results generated by assets: Interest income Taxes and commissions Foreign currency exchange difference Result of receivables measured at present value Holding results of financial assets Impairment of Investments - Impairment of fixed assets and other assets - Result of holding in other assets - Other financial results Sub-total - - Financial and holding results generated by liabilities: Interest expense Foreign currency exchange difference Financial debt repurchase results Other financial results Sub-total Total financial and holding results, net - - Other income and expenses, net - - Income before income taxes and minority interest - - Income tax and tax on assets - - Minority interest - - Net income Basic income per share Diluted income per share 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 11 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 3.3 | Consolidated Income Statements 4Q10 and 4Q09 (AR$) 4Q10 4Q09 Sales revenue Cost of sales Gross profit - - Selling expenses Administrative expenses Goodwill amortization Operating income - - Financial and holding results generated by assets: Interest income Taxes and commissions Foreign currency exchange difference Result of receivables measured at present value Holding results of financial assets Impairment of Investments - Other financial results Sub-total - - Financial and holding results generated by liabilities: Interest expense Foreign currency exchange difference Financial debt repurchase results Other financial results Sub-total Total financial and holding results, net - - Other income and expenses, net - - Income before income taxes and minority interest - - Income tax and tax on assets - - Minority interest - - Net income Basic income per share Diluted income per share 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 12 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 3.4 | Summary of Consolidated Cash and Consolidated Financial Debt (AR$) Cash (as of December 31, 2010) Consolidated Financial Statements Ownership Adjusted Generation Transmission Distribution Holding and Others Total (1) Includes cash and current bank investments from the consolidated balance. Bank and Financial Debt (as of December 31, 2010) Consolidated Financial Statements Ownership Adjusted Generation Transmission Distribution Holding and Others Total 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 13 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 4. Summary of Electricity Generation The following table summarizes Pampa s electricity generation assets: Hidroelectric Thermal Total Summary of Electricity Generation Assets HINISA HIDISA CTG CTLLL CPB Installed Capacity (MW) Maket Share 0.9% 1.4% 1.3% 2.0% 2.2% 7.8% Net Generation Jan-Dec 2010 (GWh) Maket Share 0.7% 0.5% 1.4% 0.4% 2.3% 5.3% Sales Jan-Dec 2010 (GWh) Net Generation Jan-Dec 2009 (GWh) Variation Net Generation 2010 - 2009 -8.9% -10.3% -9.8% -51.6% 10.7% -8.1% Sales Jan-Dec 2009 (GWh) Average Price Jan-Dec 2010 (AR$ / MWh) Average Gross Margin Jan-Dec 2010 (AR$ / MWh) Average Gross Margin Jan-Dec 2009 (AR$ / MWh) 0 0 0 0 0 0 0 0 0 0 0 Net Generation 4Q 2010 (GWh) 64 Maket Share 0.7% 0.5% 1.6% 0.2% 1.7% 4.8% Sales 4Q 2010 (GWh) Net Generation 4Q 2009 (GWh) 74 10 Variation Net Generation 4Q10 - 4Q09 -9.9% -13.1% 19.8% -14.6% 4800.2% 58.9% Sales 4Q 2009 (GWh) 83 Average Price 4Q 2010 (AR$ / MWh) Average Gross Margin 4Q 2010 (AR$ / MWh) Average Gross Margin 4Q 2009 (AR$ / MWh) -65.6 Source: Pampa Energía S.A. and CAMMESA Note: Gross Margin before charge for amortization and depreciation. CTG includes results for Powerco. The installed capacity of CTLLL includes 178 MW of the combined cycle that we estimate will commence commercial operations during the second quarter of 2011. The generation of the fourth quarter of 2010 was 58.9% greater than the fourth quarter of 2009, mainly due to an increase of 487 GWh in the generation of Central Térmica Piedra Buena. Said increase is explained mainly by a greater requirement of operation with liquid fuels, since there was a lesser use of the hydroelectric generation system in 2010. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 14 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 5. Central Térmica Loma de la Lata ( CTLLL ) Expansion Project Pampa Energía is expanding Loma de la Lata s current electricity generation capacity by 178 MW by means of converting the plant into a combined cycle system generator. The project will increase Loma de la Lata s capacity by approximately 50% with no additional gas consumption, resulting in increased efficiency for the whole plant. The project will require an estimated investment of US$233 million and will be sold both under the Energy Plus Program and to CAMMESA by means of the agreement signed with CAMMESA under Resolution SE N° 220/2007. Due to some technical problems detected in the Steam Turbine unit, which composes part of CTLLL s installed capacity project, the commercial operation date of the combined cycle has been postponed. The contractor of the project, Isolux Corsan Argentina S.A. and Tecna Estudios y Proyectos de Ingeniería S.A. Unión Transitoria de Empresas ( UTE ) has provided a timeline of which CTLL has requested greater accuracy and the best efforts to reduce the time necessary to correct the technical problems, estimating that the commercial operation date could be delayed until the end of the second quarter of 2011, approximately. Therefore, the Company has begun to take the steps necessary to collect both the contractual compensations stipulated therein, as well as the corresponding compensations from the insurance companies. The following table summarizes the current status of Pampa s expansion projects: Project Location New Capacity (MW) Total Investment (US$ MM) Invested as of Dec '10 (US$ MM) Fuel Estimated Commercial Operations Date CTG Salta 69 69 Natural Gas Completed Loma de la Lata Neuquén Combyned Cycle, no additional gas required 2Q 2011 Total (1) Provision guaranteed by natural gas royalty assignment agreements. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 15 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 6. Results Analysis for the Fourth Quarter Ended on December 31 st , 2010 Compared to the Fourth Quarter Ended on December 31 st , 2009 During the fourth quarter of 2010, we recorded consolidated net sales of AR$1,228.6 million, 49.5% greater than the AR$821.7 million for the same period of 2009, mainly due to increases in net sales of 143.8% (AR$367.5 million), 25.3% (AR$17.7 million) and 4.4% (AR$22.1 million) from our generation, transmission, and distribution segments, respectively, that compensated for decreases in net sales of 30.3% (AR$0.2 million) from our holding and others segment. Consolidated EBITDA 1 for the fourth quarter of 2010 amounted to AR$130.9 million, 10.6% greater than the AR$118.4 million for the same period of 2009, mainly due to increases of 171.4% (AR$50.6 million) and 139.1% (AR$29.2 million) in our generation and transmission segments, respectively, partially offset by a decrease of 86.2% (AR$65.8 million) in our distribution segment and an increased loss of AR$2.3 million in our holding and others segment. Finally, we recorded a consolidated net gain of AR$35.3 million in the fourth quarter of 2010, compared with a consolidated net loss of AR$40.0 million in the same period of 2009, explained by gains in our generation (AR$17.2 million), transmission (AR$18.8 million), and holding and others (AR$53.4 million) segments that more than offset losses in our distribution segment (AR$54.1 million). 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 16 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Generation Segment Fiscal year ended on December 31 of: Generation Segment, Consolidated (AR$ millones) 4Q10 4Q09 Change Change Sales revenue 143.8% 39.9% Cost of sales 148.7% 47.6% Gross profit 119.6% 6.9% Selling expenses 81.2% -1.9% Administrative expenses 12.7% 35.5% Goodwill amortization 0.0% 0.0% Operating income 411.6% -3.0% Financial and holding results: Generated by assets NA -39.8% Generated by liabilities NA -9.6% Other income and expenses, net NA NA (Loss) Gain before income tax and minority interest NA -2.1% Income tax 283.0% -7.4% Minority interest 100.0% 3.4% Net income (Loss) for the period NA 0.4% EBITDA 1 171.4% -0.5% Net sales in the fourth quarter of 2010 from our generation activities increased by 143.8% to AR$623.0 million from AR$255.6 million for the same period of 2009, mainly due to an increase in the amount of electricity sold and an increase in the average electricity prices. Net consolidated sales of the segment include sales of energy and services, and we eliminate the intercompany sales within the segment. In the fourth quarters of 2010 and 2009 energy sales were AR$617.7 million and AR$252.2 million, respectively, sales of services (from Pampa Generación) were AR$21.3 million and AR$15.8 million, respectively, and intercompany eliminations for sales of services were AR$15.9 million and AR$12.5 million, respectively. The AR$365.5 million increase in energy sales was mainly due to the increase in the average electricity prices calculated for our subsidiaries (AR$272.1 per MWh for the fourth quarter of 2010, compared to AR$162.9 per MWh for the same period of 2009, that would represent an increase in sales of AR$169.0 million), added to the effect of the increase in the quantity of electricity sold (2,270.3 GWh in the fourth quarter of 2010, compared to 1,548.4 GWh for the same period of 2009, that would represent an increase in sales of AR$196.5 million). Average electricity prices increases reflect the impact of fuel cost increases at our thermal units (especially the greater consumption of fuel oil at our Piedra Buena unit) between the periods compared. The increase in the electricity sold is explained mainly by a greater dispatch of some of our thermal units (Güemes and especially Piedra Buena which in 4Q2010 sold 760.5 GWh compared with 266.8 GWh in 4Q2009. The majority of this generation at Piedra Buena was produced consuming fuel oil). In the fourth quarter of 2010 electricity sales include the following sales under Note 6866: Güemes 260.5 GWh, Loma de la Lata 40.6 GWh, and Piedra Buena 61.0 GWh. Furthermore, pursuant to the Agreement for the Management and Operations of Projects, Increase of the Availability of Thermal Generation and Adaptation of the Remuneration of Generation 2008-2011 , signed on November 25, 2010, Pampa and its generation subsidiaries have recorded, as of December 31, 2010, revenues related to the agreement of AR$8.8 million, for which payment is still pending (See section 2.4.2 for further details). The cost of sales increased by 148.7% to AR$527.6 million in the fourth quarter of 2010 from AR$212.1 million in the same period of 2009, primarily due to AR$171.2 million increase in the cost of liquid fuels (due to the increased consumption at our Piedra Buena unit in the fourth quarter of 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 17 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 2010), an increase of AR$114.9 million in the cost of natural gas consumed, an increase in the cost of electricity purchased of AR$26.9 million, and increases in our personnel costs of AR$4.0 million. Therefore, the gross profit related to our generation activities increased by 119.6% to AR$95.5 million in the fourth quarter of 2010 from AR$43.5 million in the same period of 2009, mainly due to the greater volume of electricity sold and higher average electricity prices that were partially compensated by the increase in cost of sales. The gross margin related to our generation activities decreased by 9.9% to 15.3% over sales for the fourth quarter of 2010 from 17.0% over sales for the same period of 2009 due to the greater average cost of purchases of energy to fulfill contracts and the impact of fixed operating costs within the segment. The selling expenses increased to AR$5.4 million in the fourth quarter of 2010 from AR$3.0 million in the same period of 2009. In addition, administrative expenses increased to AR$28.7 million for the fourth quarter of 2010 from AR$25.4 million in the same period of 2009. The operating income related to our generation activities increased by 411.6% to AR$57.6 million for the fourth quarter of 2010, from AR$11.3 million in the same period of 2009. The total operating margin related to our generation activities increased by 109.8% to 9.2% over sales for the fourth quarter of 2010 from 4.4 % over sales for the same period of 2009, mainly as a consequence of the increase in selling and administrative expenses being smaller than the increase in gross profit. Consolidated EBITDA 1 associated with our generation activities increased 171.4% to AR$80.1 million in the fourth quarter of 2010, compared to AR$29.5 million in the same period of 2009. Financial and holding results, net, related to our generation activities represented a loss of AR$24.3 million for the fourth quarter of 2010 compared to a loss of AR$10.3 million for the same period of 2009. The results for the current quarter are primarily due to losses generated by net interest expenses (AR$13.8 million) and losses generated by taxes and bank commissions (AR$6.1 million) that were partially compensated by gains from holding results on financial assets (AR$2.3 million) and others. In the same period of 2009 our generation segment registered losses generated by taxes and bank commissions (AR$22.0 million), losses from net foreign exchange differences (AR$1.8 million), and losses from impairment of assets (AR$0.3 million) that were partially offset by gains generated by net interest income (AR$8.6 million), gains from the holding of financial assets (AR$4.6 million), and gains from other results generated by assets (AR$2.0 million). The generation segment had other income, net of AR$12.3 million for the fourth quarter of 2010. Additionally, the generation segment recorded a charge for income taxes of AR$18.2 million for the fourth quarter of 2010 and a charge for minority interests of AR$10.2 million. Finally, our generation activities recorded a net gain of AR$17.2 million for the fourth quarter of 2010, compared to a net loss of AR$11.5 million for the same period of 2009. 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 18 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Transmission Segment Fiscal year ended on December 31 of: Transmission Segment, Consolidated (AR$ millions) 4Q10 4Q09 Change Change Sales revenue 25.3% 0.2% Cost of sales -28.4% -9.7% Gross profit 201.7% 31.0% Selling expenses - - 0.0% - - 0.0% Administrative expenses 25.6% 19.1% Goodwill amortization 0.0% 6.1% Operating income 518.2% 43.3% Financial and holding results: Generated by assets NA 642.8% Generated by liabilities 134.6% NA Other income and expenses, net NA NA (Loss) Gain before income tax and minority interest NA 11.5% Income tax NA 355.2% Minority interest NA -53.7% Net income (Loss) for the period NA -35.3% EBITDA 1 139.1% 15.3% Transener`s Consolidation Summary (AR$ millions) 4Q10 4Q09 Net Income (Loss) Transener - 73.6% Minority Interests -17.1 -34.5 - Other consolidation adjustments 2 Net Income (Loss) Transmission Segment Net sales in connection with our transmission activities increased by 25.3% to AR$87.7 million for the fourth quarter of 2010 from AR$70.0 million for the same period of 2009. Net regulated sales increased 95.3% to AR$67.8 million for the fourth quarter of 2010, from AR$34.7 million for the same period of 2009, mostly due to the recognition of AR$30.9 million in the fourth quarter of 2010 resulting from the cost variation for the period from June 2005 to November 2010 according to the application of the Instrumental Agreements (entered into by Transener and Transba with the Secretariat of Energy and ENRE on December 21, 2010) in which the charges for connection, transport capacity, and operation and maintenance were re-determined for these periods (see section 2.4.1 for further detail). Royalties for the Fourth Line where almost level at AR$10.6 million for the fourth quarter of 2010 compared to AR$10.3 million for the same period of 2009. Other net revenues decreased to AR$9.2 million for the fourth quarter of 2010 from AR$25.0 million for the fourth quarter of 2009 mainly as a consequence of the decrease in revenues generated by constructions due to the finalization of the transformer station projects at Bahía Blanca and el Chocón. The cost of sales decreased by 28.4% to AR$38.4 million in the fourth quarter of 2010 compared to AR$53.7 million for the same period of 2009, mainly due to thedecrease in the level of non-regulated activities mentioned above. 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 2 Includes adjustments to deferred tax liabilities generated by fixed assets and goodwill amortization. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 19 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Therefore, gross profit related to our transmission activities increased by 201.7% to AR$49.3 million for the fourth quarter of 2010 from AR$16.3 million for the same period of 2009, primarily due to the increase in net regulated sales as a result of the application of the Instrumental Agreements mentioned above. The gross margin related to our transmission activities increased by 140.9% to 56.2% over sales for the fourth quarter of 2010 compared to 23.3% over sales for the same period of 2009 mainly reflecting the increase in net regulated sales. We do not record selling expenses related to our transmission activities. Administrative expenses increased by 25.6% to AR$13.4 million for the fourth quarter of 2010 from AR$10.7 million for the same period of 2009. Operating income increased by 518.2% to AR$36.0 million for the fourth quarter of 2010 from AR$5.8 million in the same period of 2009. The total operating margin increased to 41.1% over sales for the fourth quarter of 2010 from 8.3% over sales for the same period of 2009, in both cases reflecting the impact of the increase of net regulated sales from the application of the Instrumental Agreement in 2010. The consolidated EBITDA 1 related to our transmission activities increased by 139.1% to AR$50.2 million for the fourth quarter of 2010 from AR$21.0 million in the same period of 2009, mainly explained by greater net regulated sales. Financial and holding results, net, represented a gain of AR$28.5 million for the fourth quarter of 2010 compared to a loss of AR$4.6 million for the same period of 2009. The results for the current quarter are primarily due to the gains generated by net interest income (AR$31.4 million) mainly generated by the recognition of AR$40.4 million of financial interests as a consequence of the Instrumental Agreements mentioned above that were partially offset by losses generated by net foreign exchange differences (AR$1.0 million), taxes and bank commissions (AR$0.9 million) and others. In the fourth quarter of 2009 our transmission segment recorded losses from our net interest expense (AR$7.6 million) that were partially offset by the gains from net foreign exchange differences (AR$1.9 million) and from the repurchase of Transener s own financial debt (AR$2.6 million). The transmission segment had other expenses, net of AR$6.1 million for the fourth quarter of 2010. Additionally, the transmission segment recorded a charge for income taxes of AR$23.1 million for the fourth quarter of 2010 and a charge for minority interest of AR$16.5 million. Finally, our transmission activities recorded a net gain of AR$18.8 million for the fourth quarter of 2010, compared to a net gain of AR$2.2 million for the same period of 2009. 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 20 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Distribution Segment Fiscal year ended on December 31 of: Distribution Segment, Consolidated (AR$ million) 4Q10 4Q09 Change Change Sales revenue 4.4% 4.6% Cost of sales 16.0% 10.3% Gross profit -37.3% -13.0% - - Selling expenses 31.2% 41.0% Administrative expenses 43.2% 23.8% Goodwill amortization -0.1% 0.0% Operating income NA -71.9% Financial and holding results: Generated by assets NA NA Generated by liabilities 185.7% 15.4% Other income and expenses, net NA NA (Loss) Gain before income tax and minority interest NA NA Income tax NA NA Minority interest NA NA Net income (Loss) for the period NA NA EBITDA 1 -86.2% -35.7% Edenor`s Consolidation Summary (AR$ millions) 4Q10 4Q09 Net Income (Loss) Edenor - 48.5% Minority Interests - Loss Holding Company - EASA 2 - Other consolidation adjustments 3 Net Income (Loss) Distribution Segment Net sales in connection with our distribution activities increased by 4.4% to AR$521.7 million for the fourth quarter of 2010 compared to AR$499.6 million for the same period of 2009, mainly due to the volume of energy sold (increase of 7.3% between quarters) that was partially offset by an increase in the fines and penalties that deduct from net sales (to AR$38.3 million in 2010 from AR$18.5 million in 2009). Cost of sales increased by 16.0% to AR$453.7 million for the fourth quarter of 2010 compared to AR$391.3 million for the same period of 2009, mainly due to the increases in labor costs of AR$40.8 million (AR$100.4 million and AR$59.6 million for the fourth quarter of 2010 and 2009, respectively), corresponding to adjustments for social security charges and salary increases, and electricity purchases (that reflect the increase in the volume of electricity sold due to the increase in demand and the increase in electricity losses). Therefore, gross profit related to our distribution activities decreased by 37.3% to AR$68.0 million for the fourth quarter of 2010 compared to AR$108.4 million for the same period of 2009. The 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 2 Does not include results from its participation in controlled company, Edenor. 3 Includes depreciation for the higher value of fixed assets and of intangible assets recognized at the time of the acquisition, differences for deferred tax liabilities and goodwill amortization. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 21 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina gross margin related to our distribution activities decreased by 39.9% to 13.0% over sales for the fourth quarter of 2010 from 21.7% over sales for the same period of 2009. Both values reflect mainly the impact of wages increases and greater energy purchases between the periods reviewed. Selling expenses increased to AR$54.5 million for the fourth quarter of 2010 comparedto AR$41.6 million for the same period of 2009, primarily due to higher salary and social security charges and other costs between periods reviewed (increases of AR$8.9 million and AR$9.2 million, respectively). Administrative expenses increased by 43.2% to AR$57.0 million for the fourth quarter of 2010 compared to AR$39.8 million for the same period of 2009 mainly due to higher salary and social security charges (AR$11.5 million increase). Therefore, we recorded an operating loss in our distribution activities of AR$44.9 million in the fourth quarter of 2010 comparedto an operating income of AR$25.6 million in the same period of 2009. Consolidated EBITDA 1 related to our distribution activities decreased by 86.2% to AR$10.5 million for the fourth quarter of 2010 from AR$76.4 million for the same period of 2009. Financial and holding results, net, related to our distribution activities represented a loss of AR$81.8 million for the fourth quarter of 2010 compared to a loss of AR$26.3 million for the same period of 2009. The results for the current quarter are primarily due to losses related to net interest expenses (AR$35.7 million), losses related to net foreign exchange differences (AR$14.2 million), and losses generated by taxes and bank commissions (AR$3.8 million), losses generated by financial instrument holding results (AR$7.2 million) and others. In the same period of 2009, our holding segment recorded losses related to net interest expenses (AR$24.9 million), losses generated by financial instrument holding results (AR$14.6 million) and losses generated by taxes and bank commissions (AR$8.1 million), partially offset by gains related to net foreign exchange differences (AR$10.4 million) and other results generated by assets (AR$11.6 million). The distribution segment had other income, net of AR$5.0 million for the fourth quarter of 2010, compared with other expenses of AR$4.5 million in the same period of 2009. Additionally, we recorded a benefit for income taxes of AR$33.2 million in the fourth quarter of 2010 and a benefit for minority interests of AR$34.4 million. Finally, our distribution activities registered a net loss of AR$54.1 million for the fourth quarter of 2010, compared to a net loss of AR$6.0 million for the same period of 2009. 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 22 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Holding and others Segment Fiscal year ended on December 31 of: Holding Segment, Consolidated (AR$ million) 4Q10 4Q09 Change Change Sales revenue -30.3% -94.3% Cost of sales NA -90.7% Gross profit -73.7% -98.6% - - Selling expenses -80.7% -85.5% Administrative expenses 19.2% -25.0% Goodwill amortization - - 0.0% - - 0.0% Operating income 22.2% -14.5% Financial and holding results: Generated by assets 260.5% NA Generated by liabilities 247.4% -68.7% Other income and expenses, net -61.0% NA (Loss) Gain before income tax and minority interest NA NA Income tax NA -44.3% Minority interest - - NA - - NA Net income (Loss) for the period NA -115.2% EBITDA 1 31.4% -11.9% Net sales in connection with our holding and others segment decreased to AR$0.4 million for the fourth quarter of 2010 compared with AR$0.6 million for the same period of 2009. In 2010 these sales were mainly related to sales at our real estate business and in 2009 were related to administrative services provided to our operating subsidiaries by our holding and others segment. Cost of sales related to our holding and others segment for the quarters analyzed represents the cost of goods sold from our real estate activities that was approximately AR$0.2 million for the fourth quarter of 2010 compared to AR$22 thousand for the same period of 2009. Therefore, we recorded gross profit related to our holding and others segment of AR$0.1 million for the fourth quarter of 2010 compared to a gain of AR$0.5 million for the same period of 2009. Our selling expenses in relation to our holding and others segment amounted to AR$38 thousands for the fourth quarter of 2010 and represent expenses from our real estate activities. Administrative expenses amounted to AR$12.1 million for the fourth quarter of 2010 compared to AR$10.2 million for the same period of 2009. Operating losses related to our holding and others segment was AR$12.0 million for the fourth quarter of 2010 compared to operating losses of AR$9.8 million for the same period of 2009. Consolidated EBITDA 1 related to our holding and others segment represented a loss of AR$9.7 million for the fourth quarter of 2010, mainly explained by sales of the segment that did not offset the related personnel cost and third parties expenses. Financial and holding results, net, related to our holding and others activities represented a gain of AR$66.7 million for the fourth quarter of 2010 compared to a gain of AR$18.6 million for the 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 23 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina same period of 2009. The results for the current quarter are primarily due to gains generated by net foreign exchange differences (AR$1.6 million), net interest expense (AR$3.3 million), other results generated by liabilities (AR$4.5 million) and by holding of financial assets (AR$57.5 million) that were partially offset by losses generated by taxes and bank commissions (AR$1.1 million). In the fourth quarter of 2009, our holding and others segment recorded gains generated by holding of financial assets of AR$16.3 million, for other gains generated by assets and liabilities for AR$13.4 million and recorded losses of AR$4.9 million generated by net foreign exchange differences. The holding and others segment recorded other expenses, net of AR$2.1 million for the fourth quarter of 2010. Also, the holding and others segment recorded an income tax benefit of AR$0.8 million for the fourth quarter of 2010. Finally, our holding and others segment registered a net gain of AR$53.4 million for the fourth quarter of 2010, compared to a net loss of AR$24.7 million for the same period of 2009. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 24 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 7. Comparison of Information by Segment Pampa focuses its business primarily on the electricity sector, participating in the generation, transmission and distribution sectors through the legal entities in which the Company holds an equity interest. Through its subsidiaries, and based on the nature, clients and risks involved, the following business segments have been identified: Electricity Generation , comprised by the direct and the indirect participation in Central Térmica Loma de la Lata, Hidroeléctrica Los Nihuiles, Hidroeléctrica Diamante, Central Térmica Güemes, Central Piedra Buena, Powerco, Energía Distribuida, Pampa Generación, Lago Escondido and investments in shares of other companies related to the electricity generation business. Electricity Transmission, comprised by the indirect participation in Transener and its subsidiaries. Electricity Distribution, comprised by the indirect participation in Edenor and its controlling company Electricidad Argentina S.A. ( EASA ). Holding and others, comprised by the Company s own business, such us consulting, financial investments, and investments in real estate and other companies not related to the electricity sector. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 25 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 7.1 | Consolidated Results for the Fiscal Year Ended on December 31, 2010 (AR$) Consolidated Results (as of December 31st, 2010) Generation Transmission Distribution Holding and Others Deletions Consolidated Sales - Intra-segment sales - Total Sales Cost of sales Gross Income Administrative expenses Selling expenses - - Goodwill amortization - - Operating results Financial and holding results: Generated by assets Generated by liabilities Other income and expenses, net (Loss) Gain before income tax and minority interest - Income tax - Minority interest - - Net income (Loss) for the year - EBITDA 1 Consolidated Assets & Liabilities (as of December 31st, 2010) Generation Transmission Distribution Holding and Others Deletions Consolidated Total assets Total liabilities 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 26 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 7.2 | Consolidated Results for the Fiscal Year Ended on December 31, 2009 (AR$) Consolidated Results (as of December 31st, 2009) Generation Transmission Distribution Holding and Others Deletions Consolidated Sales - Intra-segment sales - Total Sales Cost of sales Gross Income Administrative expenses Selling expenses - - Goodwill amortization - - Operating results Financial and holding results: Generated by assets Generated by liabilities Other income and expenses, net - (Loss) Gain before income tax and minority interest - Income tax - Minority interest - - Net income (Loss) for the year - EBITDA 1 Consolidated Assets & Liabilities (as of December 31st, 2009) Generation Transmission Distribution Holding and Others Deletions Consolidated Total assets Total liabilities 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 27 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 7.3 | Consolidated Results 4Q 2010 (AR$) Consolidated Results (4Q 2010) Generation Transmission Distribution Holding and Others Deletions Consolidated Sales - Intra-segment sales - - Total Sales Cost of sales Gross Income Administrative expenses Selling expenses - - Goodwill amortization - - Operating results Financial and holding results: Generated by assets Generated by liabilities Other income and expenses, net (Loss) Gain before income tax and minority interest - Income tax - Minority interest - - Net income (Loss) for the year - EBITDA 1 Consolidated Assets & Liabilities (4Q 2010) Generation Transmission Distribution Holding and Others Deletions Consolidated Total assets Total liabilities 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 28 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina 7.4 | Consolidated Results 4Q 2009 (AR$) Consolidated Results (4Q 2009) Generation Transmission Distribution Holding and Others Deletions Consolidated Sales - - Intra-segment sales - Total Sales Cost of sales Gross Income Administrative expenses Selling expenses - - Goodwill amortization - - Operating results Financial and holding results: - Generated by assets Generated by liabilities Other income and expenses, net - (Loss) Gain before income tax and minority interest - Income tax - Minority interest - - Net income (Loss) for the year - EBITDA 1 Consolidated Assets & Liabilities (as of December 31st, 2009) Generation Transmission Distribution Holding and Others Deletions Consolidated Total assets Total liabilities 1 Consolidated EBITDA represents the consolidated earnings before financial results, net, income taxes, depreciation, amortization, reserve directors options, other income and expenses, net, and minority interest. 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 29 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina Information about the Conference Call There will be a conference call to discuss Pampa s fourth quarter 2010 results on Monday, March 14 th , 2011 at 10:00 a.m. New York Time / 11:00 a.m. Buenos Aires Time. Mr. Ricardo Torres, Chief Executive Officer of the Company, will be presenting for Pampa Energía S.A. For those interested in participating, please dial 0-800-444-2929 in Argentina, (1 877) 317-6776 in the United States or (1 412) 317-6776 from any other country. Participants of the conference call should use the identification password Pampa Energía and dial in five minutes before the scheduled time. There will also be a live audio webcast of the conference at www.pampaenergia.com/ir page in the investor relation sector. You may find additional information on the Company at: www.pampaenergia.com/ir www.cnv.org.ar 3302 Ortiz de Ocampo Street, Tel +54-11-4809-9500 Building #4 investor@pampaenergia.com 30 C1425DSR Buenos Aires www.pampaenergia.com/ir Argentina SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 11, 2011 Pampa Energía S.A. By: /s/Roberto Maestretti Name:Roberto Maestretti Title:Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
